Name: Commission Delegated Regulation (EU) No 1048/2014 of 30 July 2014 laying down information and publicity measures for the public and information measures for beneficiaries pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management
 Type: Delegated Regulation
 Subject Matter: cooperation policy;  European construction;  marketing;  international law;  social affairs;  EU finance;  EU institutions and European civil service;  migration
 Date Published: nan

 7.10.2014 EN Official Journal of the European Union L 291/6 COMMISSION DELEGATED REGULATION (EU) No 1048/2014 of 30 July 2014 laying down information and publicity measures for the public and information measures for beneficiaries pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 514/2014 of the European Parliament and of the Council of 16 April 2014 laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management (1), and in particular Article 53(4) thereof, Whereas: (1) Regulation (EU) No 514/2014 lays down general provisions for the implementation of the Asylum, Migration and Integration Fund and the instrument for financial support for police cooperation, preventing and combating crime, and crisis management. (2) Experience has shown that European Union citizens are insufficiently aware of the role played by the Union in funding programmes. It is therefore appropriate to define in detail the information and publicity measures necessary to bridge this communication and information gap. (3) The minimum measures needed to inform potential beneficiaries about the financing opportunities offered jointly by the Union and Member States through the national programme should be set out. This will ensure that information on possible funding opportunities is disseminated widely to all interested parties and support transparency, To further enhance transparency about use of the funds, the list of beneficiaries, the names of projects and the amount of public funding allocated to projects should be published. (4) In order to allow for the prompt application of the measures provided for in this Regulation and not delay the approval and implementation of the national programmes, the Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (5) The United Kingdom and Ireland are bound by Regulation (EU) No 514/2014 and are as a consequence bound by this Regulation. (6) Denmark is not bound by Regulation (EU) No 514/2014 nor by this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Responsibilities of Member State relating to information and publicity for the public 1. The Member State shall ensure that information and publicity measures provided for in Article 53(1) of Regulation (EU) No 514/2014 are disseminated widely using various forms and methods of communication. The Member State shall ensure that the key elements regarding the national programme are disseminated widely, with details of the financial contributions concerned, and that they are made available to all interested parties. However, the Member State may decide to keep confidential the detailed management arrangements laid down in the national programme and any other information relating to its implementation on grounds referred to in Article 53(3) of Regulation (EU) No 514/2014. 2. The Member State shall organise information activities, presenting the launch of the national programme or its achievements as well as the achievements of the Specific Regulations referred to in Article 2(a) of Regulation (EU) No 514/2014. The list of actions referred to in Article 53(2) of Regulation (EU) No 514/2014 shall be updated at least annually. Each Member State shall communicate the address of the website referred to in Article 53(1)(a) of Regulation (EU) No 514/2014 to the Commission. Article 2 Responsibilities of beneficiaries relating to information and publicity for the public 1. The Member States shall ensure that the beneficiaries shall also be responsible for informing the public about the financial assistance obtained under a national programme, in accordance with this article. 2. The Member States shall ensure that the beneficiary put up a permanent prominent plaque of significant size no later than three months after completion of any project that fulfils the following conditions: (a) the total Union contribution to the project exceeds EUR 100 000; and (b) the project consists of purchasing a physical object or of financing infrastructure or construction projects. The plaque shall state the type and name of the project. The information referred to in Article 1 of Commission Implementing Regulation (EU) No 1049/2014 (2) shall take up at least 25 % of the plaque. 3. Where a project receives funding under a national programme, the Member States shall ensure that the beneficiary makes sure that the persons taking part in the project are informed of that funding. 4. Any project or national programme document, including attendance certificates, shall include a statement indicating that the project is co-financed under the national programme. Article 3 Responsibility of the Member State to inform potential beneficiaries 1. The Member State shall ensure that potential beneficiaries have access to the relevant up-to-date information, taking into account the accessibility of electronic or other communication means, on at least the following: (a) the funding opportunities and the launching of calls for proposals; (b) the conditions of eligibility for funding under a national programme; (c) a description of the procedures for examining applications for funding and of the time periods involved; (d) the criteria for selecting and granting the projects to be funded; (e) the contacts who can provide information on the national programme. 2. The Member State shall inform potential beneficiaries of the publications available in accordance with Article 53(2) of Regulation (EU) No 514/2014. Article 4 Responsibility of the Member State to inform beneficiaries The Member State shall inform beneficiaries that acceptance of funding also implies acceptance of their inclusion on the list of actions published in accordance with Article 53(2) of Regulation (EU) No 514/2014. Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 30 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 150, 20.5.2014, p. 112. (2) Commission Implementing Regulation (EU) No 1049/2014 on technical characteristics of information and publicity measures pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management (see page 9 of this Official Journal).